             Case 6:20-cv-00585-ADA Document 19 Filed 09/11/20 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION

WSOU INVESTMENTS, LLC d/b/a                   §
BRAZOS LICENSING AND                          §
DEVELOPMENT,                                  §
                                              §
Plaintiff,                                    §
                                              §   Case No. 6:20-cv-585-ADA
                                              §
        v.                                    §   JURY TRIAL DEMANDED
                                              §
GOOGLE LLC,                                   §
                                              §
Defendant.                                    §


   DISCLOSURE STATEMENT UNDER RULE 7.1 OF DEFENDANT GOOGLE LLC

        Under Rule 7.1 of the Federal Rules of Civil Procedure, Defendant Google LLC discloses

that Google LLC is a subsidiary of XXVI Holdings Inc., which is a subsidiary of Alphabet Inc.

Alphabet Inc. is publicly traded; no publicly traded company holds more than 10% of its stock.

Date: September 11, 2020                Respectfully submitted,

                                        /s/​ Michael E. Jones
                                        Michael E. Jones (Texas Bar No. 10929400)
                                        Patrick C. Clutter (Texas Bar No. 24036374)
                                        Potter Minton, P.C.
                                        110 North College, Suite 500
                                        Tyler, Texas, 75702
                                        +1 (903) 597-8311
                                        +1 (903) 593-0846 facsimile
                                        mikejones@potterminton.com
                                        patrickclutter@potterminton.com

                                        Matthew S. Warren (​pro hac vice​ pending)
                                        Jen Kash (​pro hac vice​ pending)
                                        Warren Lex LLP
                                        2261 Market Street, No. 606
                                        San Francisco, California, 94114
                                        +1 (415) 895-2940


                                             –1–
Case 6:20-cv-00585-ADA Document 19 Filed 09/11/20 Page 2 of 3




                        +1 (415) 895-2964 facsimile
                        20-585@cases.warrenlex.com

                        Tharan Gregory Lanier (​pro hac vice​)
                        Jones Day
                        1755 Embarcadero Road
                        Palo Alto, California, 94303
                        +1 (650) 739-3939
                        +1 (650) 739-3900 facsimile
                         tglanier@jonesday.com

                        Attorneys for Defendant Google LLC




                             –2–
             Case 6:20-cv-00585-ADA Document 19 Filed 09/11/20 Page 3 of 3




                                  CERTIFICATE OF SERVICE

           The undersigned certifies that on September 11, 2020, I electronically filed this

document with the Clerk of Court via the Court’s CM/ECF system which will send notification

of such filing to all counsel of record, all of whom have consented to electronic service in this

action..

                                                     /s/​ Michael E. Jones
                                                     Michael E. Jones




                                                  –3–
